DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-8 and 13-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7, line 2, the limitation “the first layer is in contact with the protrusion and the high-k dielectric” renders the claim indefinite because the Applicant’s drawings shown the first layer is not in contact with the protrusion.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 12 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kang et al [US 2011/0223725] IDS.
With respect to claim 1, Kang et al (figs. 8-9) disclose a vertical device, comprising: a source layer (220a) (pp [0087]) having a protrusion and a base;
a first layer (upper part of 238) (pp [0084]) adjacent to the protrusion; 
a second layer (lower part of 238) (pp [0084]) over the base of the source layer and having a different thickness than the first layer; 
a channel layer (230) (pp [0081]) over the protrusion of the source layer; and 

wherein the first layer (upper part of 238) (pp [0084]) is below the channel layer (230) (pp [0081]), wherein the second layer is between the first layer and the base of the source layer.

With respect to claim 2, Kang et al (figs. 8-9) disclose a high-k dielectric layer (242) (pp [0084]) formed around the channel layer (230) (pp [0081]), wherein the first layer (upper part of 238) (pp [0084] ; [0125]) and the second layer (lower part of 238) (pp [0084]; [0125]) are formed of at least one of oxide, SiN, SiON, SiC, SiCN, and SiOCN.

With respect to claim 3, Kang et al (figs. 8-9) disclose that wherein the channel layer (230) (pp [0081]) and the drain layer (246) (pp [0087]) are formed over the protrusion of the source layer (220a) (pp [0087]) along a line normal to a surface of the protrusion of the source layer, and wherein the channel layer and the drain layer each have a cross section substantially identical to a cross section of the protrusion of the source layer.

With respect to claim 4, Kang et al (figs. 8-9) disclose that wherein the high-k dielectric layer (242) (pp [0084]) is above the base of the source layer along a line parallel to the normal to the surface of the protrusion of the source layer.



With respect to claim 6, Kang et al (figs. 8-9) disclose that wherein the first layer (upper part of 238) (pp [0084]) surrounds a portion of the protrusion of the source layer (220a) (pp [0087]) and is above the base portion of the source layer.

With respect to claim 7, Kang et al (figs. 8-9) disclose that wherein the second layer (lower part of 238) (pp [0084]) surrounds a portion of the protrusion of the source layer (220a) (pp [0087]) and is between the first layer and the base portion of the source layer.

With respect to claim 12, Kang et al (fig. 9) disclose a vertical device, comprising: 
a source layer (220a) (pp [0087]) having a protrusion and a base; 
a trimmed layer (238) (pp [0084]) around the protrusion; and 
a channel layer (230) (pp [0081]) above the protrusion of the source layer; 
wherein the trimmed layer (238) (pp [0084]) is below the channel layer (230) (pp [0081]) and above the base of the source layer, wherein an upper surface of the trimmed layer is coplanar with an upper surface of the protrusion.

With respect to claim 17, Kang et al (fig. 9) disclose a vertical device, comprising: 
a source layer (220a) (pp [0087]) having a protrusion extending from a base of the source layer; 

a trimmed layer (238) (pp [0084]) next to the protrusion and above a portion of the base; 
wherein the trimmed layer is below the channel layer.

Claim 17 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guo et al [US 2013/0095623] IDS.
	With respect to claim 17, Guo et al (fig. 12) disclose a vertical device, comprising: 
a source layer (14) (pp [0027]) having a protrusion extending from a base of the source layer; 
a channel layer (16) (pp [0030]) above the source layer; and 
a trimmed layer (34) (pp [0027]) next to the protrusion and above a portion of the base; 
wherein the trimmed layer is below the channel layer.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kang et al [US 2011/0223725] IDS in view of Sun et al [US 2012/0319201] IDS.
Kang et al fail to disclose wherein the vertical device is formed over an n well formed over a substrate, the device further comprising a second vertical device formed over a p-well formed over the substrate, wherein then-well and the p-well are separated by a shallow isolation trench.  However, Sun et al (fig. 3A, pp [0187]) discloses that it is well known in the art to have the n well (25) formed over the substrate (21), the device further comprising the second vertical device formed over the p-well (24) formed over the substrate, wherein then-well and the p-well are separated by a shallow isolation trench (23).  Therefore, it would have been obvious to one skill in the art to have the vertical device as taught by Sun et al into the device of Kang et al in order to complet the CMOS device.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
	Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-17 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,505,014.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the present application merely broadens the claims of the U.S. Patent No. 10,505,014.  

Application no. 17/088,749
U.S. Patent No. 10,505,014

1. A vertical device, comprising: a source layer having a protrusion and a base; a first layer adjacent to the protrusion; a second layer over the base of the source layer and having a larger thickness than the first layer; a channel layer over the protrusion of the source layer; and a drain layer over the channel layer, wherein the first layer is below the channel layer, wherein the second layer is between the first layer and the base of the source layer, wherein the first layer and the second layer are formed of SiN.
2. The device of claim 1, further comprising: a high-k dielectric layer formed around the channel layer, wherein the first layer and the second layer are formed of at least one of oxide, SiN, SiON, SiC, SiCN, and SiOCN.
2. The device of claim 1, further comprising: a high-k dielectric layer formed around the channel layer.
3. The device of claim 2, wherein the channel layer and the drain layer are formed over the protrusion of the source layer along a line normal to a surface of the protrusion of the source layer, and wherein the channel layer and the drain layer each have a cross section 


4. The device of claim 3, wherein the high-k dielectric layer is above the base of the source layer along a line parallel to the normal to the surface of the protrusion of the source layer.
5. The device of claim 4, wherein a gate metal layer surrounds the high-k dielectric layer.  
5. The device of claim 4, wherein a gate metal layer surrounds the high-k dielectric layer.
6. The device of claim 2, wherein the first layer surrounds a portion of the protrusion of the source layer and is above the base portion of the source layer.  
6. The device of claim 2, wherein the first layer surrounds a portion of the protrusion of the source layer and is above the base portion of the source layer.
7. The device of claim 6, wherein the second layer surrounds a portion of the protrusion of the source layer and is between the first layer and the base portion of the source layer.  
7. The device of claim 6, wherein the second layer surrounds a portion of the protrusion of the source layer and is between the first layer and the base portion of the source layer.
8. The device of claim 7, wherein the second layer is in contact with the base and the protrusion and the first layer is in contact with the protrusion and the high-k dielectric.  
8. The device of claim 7, wherein the second layer is in contact with the base and the protrusion and the first layer is in contact with the protrusion and the high-k dielectric.
9. The device of claim 8, the device further comprising an oxide layer over of 


10. The device of claim 1, wherein the vertical device is formed over an n well formed over a substrate, the device further comprising a second vertical device formed over a p-well formed over the substrate, wherein the n-well and the p-well are separated by a shallow isolation trench.
11. The device of claim 1, wherein the second layer contains silicide in addition to SiN.  
11. The device of claim 1, wherein the second layer contains silicide in addition to SiN.
12. A vertical device, comprising: a source layer having a protrusion and a base; a trimmed layer around the protrusion; and a channel layer above the protrusion of the source layer; wherein the trimmed layer is below the channel layer and above the base of the source layer, wherein an upper surface of the trimmed layer is coplanar with an upper surface of the protrusion.  
12. A vertical device, comprising: a source layer having a protrusion and a base; a trimmed layer adjacent to the protrusion; a channel layer over the protrusion of the source layer; and a drain layer over the channel layer; wherein the trimmed layer is below the channel layer and above the base of the source layer, wherein an upper surface of the trimmed layer is coplanar with an upper surface of the protrusion, wherein the trimmed layer and an untrimmed layer over the base of the source layer are formed of SiN.

13. The device of claim 12, further comprising a high-k dielectric adjacent the channel layer.
14. The device of claim 13, wherein the high-k dielectric is in contact with the trimmed layer.  
14. The device of claim 13, wherein the high-k dielectric is in contact with the trimmed layer.
15. The device of claim 14, further comprising an oxide layer adjacent the high-k dielectric and adjacent the trimmed portion, the oxide layer being above the untrimmed layer and the base of the source layer.  
15. The device of claim 14, further comprising an oxide layer adjacent the high-k dielectric and adjacent the trimmed portion, the oxide layer being above the untrimmed layer and the base of the source layer.
16. The device of claim 15, wherein the source layer, the trimmed layer, and the channel layer are formed over an n-well formed over a substrate, the device further comprising a second vertical device formed over a p-well formed over the substrate, wherein then-well and the p-well are separated by a shallow isolation trench.  
16. The device of claim 15, wherein the source layer, the trimmed layer, and the channel layer are formed over an n-well formed over a substrate, the device further comprising a second vertical device formed over a p-well formed over the substrate, wherein the n-well and the p-well are separated by a shallow isolation trench.
17. A vertical semiconductor device, comprising: a source layer having a 





Allowable Subject Matter
Claims 18-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAI V PHAM whose telephone number is (571)272-1715. The examiner can normally be reached M-F 8:30a.m-10:00p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HOAI V PHAM/Primary Examiner, Art Unit 2892